DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a response to Applicant's amendment filed on August 06, 2021. 

Status of Claims
Claims 1-14 have been amended. No new claim has been added.  Claims 1-14 are pending. Claims 1-14 are examined herein.  

Response to Amendments 
The Amendments to the Claims filed 08/06/2021 have been entered.  The minor informalities have been addressed by amendments and the previous objections to claims 2, 4, 7, 10 and 13 thereto are withdrawn accordingly. The previous 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 2, 4, 7, 10 and 13 are withdrawn in view of the Applicant's amendments and arguments. However, there are other objection and rejection issues as presented in the instant Office action. 

Claim Objections
Claims 1-14 are objected to because of the following informalities:
Claim 1 recites “at least one opening (1.1)” in line 2 and “upon the casing (1)” in line 3, respectively. It is noted that numerals referring to the subcomponents of the rechargeable dehumidifier of claimed invention is deleted in the amendments filed 08/02/2021. It is respectfully suggested to include all the numerals as suggested in the form of allowable subject matters in the previous Office action dated 04/08/2021 for clarification purposes, for example as:
Claim 1
A rechargeable dehumidifier comprising: a casing (1) with at least one first opening (1.1) and open on the top configuring a first internal cavity (1.2), a first lid (2) arranged upon the casing (1), wherein within the first internal cavity (1.2) is a container (3) that in turn comprises a body (3.1) that is open on the top which configures a second cavity (3.2), with a second lid (3.3) provided upon the body (3.1) and having at least one second opening (3.4), on the second lid (3.3) can be provided a desiccant agent (S) such that the water (W) absorbed by it is collected in the body (3.1) when it falls by gravity.
     The examiner respectfully suggest similar amendments to claims 2-14.
Claim 10 recites “through such slot” in line 3. It is respectfully suggested to amend the limitation to “through the slot”.
Claim 10 recites “through which it can pass” in line 3. It is respectfully suggested to amend the limitation to “through which the second post can pass” for clarification purposes. 
Claim 13 recites “the second vertical walls are three” in line 2. It is respectfully suggested to amend the limitation to “the second vertical walls are three bars” for clarification purposes. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regard(s) as the invention.
Claim 1 recites “a first internal cavity” in line 2.  Claim 1 also recites “the first cavity” in lines 3-4. It is unclear whether the “first internal cavity” is the same as the “first cavity” or not. 
Claims 2-14 are also rejected under 35 U.S. §112 by virtue of its dependence on claim 1.

Allowable Subject Matters 
Claims 1-14 in the instant application are allowed if previously presented objections to claims 1-14 and 35 U.S.C. 112(b) rejections to 1-14 are resolved.
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-14.  A rechargeable dehumidifier comprising: a casing (1) with at least one first opening (1.1) and open on the top configuring a first internal cavity (1.2), a first lid (2) arranged upon the casing (1), wherein within the first internal cavity (1.2) is a container (3) that in turn comprises a body (3.1) that is open on the top which configures a second cavity (3.2), with a second lid (3.3) 
A closest prior art to Laforest (ES 1 039 679 U, please refer to the attached English translation document) discloses a plastic material container for moisture-absorbing materials for the accommodation of a moisture-absorbing material comprising: (i) a base container (1) open upward and open on the top configuring a first internal cavity and a first lid arranged upon the casing; (ii) an intermediate tray (2) supported by the upper perimeter edge of support for the absorbent material; and (iii) a cover (3) with a plurality of ventilation holes (3a). But Laforest is silent in regard to the features of the first cavity is a container that in turn comprises a body (i.e., an internal vessel) that is open on the top which configures a second cavity, with a second lid provided upon the body and having at least one second opening, on the second lid can be provided a desiccant agent (S) such that the water (W) absorbed by it is collected in the body when it falls by gravity.
Other pertinent prior art to Osamu et al. (JPH0957045A, please refer to the attached English translation document) discloses a dehumidifying vessel 1 comprising a vessel main body 2 in which an opening part 2a is formed at its upper part, a partition part 41 for partitioning the inner space of the vessel main body 2 into an upper space part 3a and a lower space part 3b and a tray 4 provided with four hanging arm parts 4a projecting from the partition part 41. In the dehumidifying vessel 1, a granular and deliquescent moisture absorbent 5 is housed in the upper space part 3a of the vessel main body 2 partitioned by the tray 4 provided with the hanging arm parts 4a, along with a moisture permeable and non-water-permeable film 6 for blocking the opening part 2 of the vessel main body 2 and a vessel cover 7 for covering over the opening part 
Other pertinent prior art to Molina et al. (WO 2016/166384 A1, please refer to the attached English translation document) discloses a dehumidifier (1) comprising a first cavity (1.1) in which the drying agent (2) and a second cavity (1.2) are housed with a transparent portion, said second cavity (1.2) disposed internally with respect to the first cavity (1.1) for the collection of water absorbed by the drying agent (2).
Other pertinent prior art to Toshio et al. (JP2001206429, please refer to the attached English translation document) discloses a dehumidifier container comprising a lid and a container provided with a ventilation part, wherein the lid has a space having a volume capable of accommodating at least a part of the moisture absorbent, and the ventilation part is a dehumidifier container, wherein the container is closed with a moisture-permeable and water-impermeable sheet, and the outer surface of the ventilation section is sealed with the moisture-permeable sheet in an easily opened state. 
Other pertinent prior art to Gwen (US 2016/0273789 A1) discloses a dehumidifier container for storing desiccant includes a storage compartment and a holding compartment. The storage compartment has side walls and a bottom base to form a top opening with attachment devices. The attachment devices allow release of the storage compartment from the container for disposal of collected water without disturbing the desiccant material in the holding compartment. The holding compartment has a housing with openings along the bottom edge, a bottom panel, and a top panel with a vent. The bottom panel has a funnel portion and a drain outlet. Air flows through the vent of the top panel and openings of the housing. Fluid collected by the desiccant drains through the bottom panel to the storage compartment. There is a filter between the funnel 
Other pertinent prior art to Dinc (EP 2 275 749 A1) discloses a humidity eliminating casing containing a grid cage (3) to place the humidity collecting chemical agent in the form of tablet in general, at least one porosity (3.1) on the surface of the said grid cage (3) to provide access of the humid air to the tablet, a liquid chamber (4) to store the waste liquid formed from the tablet dissolved by the humid air in time and a foot (5) located under the said liquid chamber (4) to support and carry the casing apparatus and it is characterized in that it consists of at least one adhesive disc (6) located on the said foot (5) in order to fix the humidity eliminating casing on the ground, a liquid discharge canal (3.4) in order to carry the waste liquid to the said liquid chamber (4), a discharge canal (3.2) in order to discharge the waste liquid from the said liquid chamber (4), a discharge canal cover (2) in order to provide discharge of the liquid from the said discharge canal (3.2) only when desired, a cover (5) to provide removal of the said humidity absorbing tablet from the grid cage (3) only when desired.
The cited prior arts, alone or in combination, do not teach or suggest a rechargeable dehumidifier comprising: a casing (1) with at least one first opening (1.1) and open on the top configuring a first internal cavity (1.2), a first lid (2) arranged upon the casing (1), wherein within the first internal cavity (1.2) is a container (3) that in turn comprises a body (3.1) that is open on the top which configures a second cavity (3.2), with a second lid (3.3) provided upon the body (3.1) and having at least one second opening (3.4), on the second lid (3.3) can be provided a desiccant agent (S) such that the water (W) absorbed by it is collected in the body (3.1) when it falls by gravity, as recited in claim 1 of claimed invention. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772